Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 14, 2017


The Court of Appeals hereby passes the following order:


A17A1322. PAMELA HATCHER STUART v. WILLIAM G. HATCHER, JR.


      William G. Hatcher, Jr. and Pamela Hatcher Stuart are brother and sister.
Hatcher is the executor of their father’s estate. Stuart filed a petition for accounting
against Hatcher in both the Probate Court of Richmond County and the Superior
Court of Columbia County. The parties agree that the two actions are identical, except
that Stuart also sought an accounting of a trust in the superior court action. On
January 30, 2017, the superior court issued an order dismissing the claim seeking an
accounting of the trust and transferring the case to probate court:
      The court concludes that it should dismiss this action regarding an
      accounting of the Trust, and transfer [Stuart’s] action for an accounting
      of [Hatcher’s] actions as executor to the Probate Court of Richmond
      County. Uniform Transfer Rule T-4; Uniform Superior Court Rule 19.l
      (A). The Probate Court can then decide how to handle two essentially
      identical lawsuits and decide [Hatcher’s] motion for a protective order.

The superior court also entered an order granting OCGA § 9-11-37 (d) attorney fees
based on Hatcher’s failure to respond to discovery and produce documents requested
by Stuart. Hatcher filed a direct appeal, which we dismissed based on his failure to
follow the proper appellate procedures. Case No. A17A1182 (dismissed March 29,
2017). We, likewise, must dismiss this cross appeal filed by Stuart.
      It is well settled that a transfer order is not a final judgment because the case
is still pending in the court below, albeit a different court from the one ordering the
transfer. See, e.g., Griffith v. Ga. Board of Dentistry, 175 Ga. App. 533 (333 SE2d
647) (1985). “This general rule that transfer orders are not ‘final appealable orders’
may also adhere when an order transfers a case to a different type of trial court
below.” In the Interest of W. L., 335 Ga. App. 561, 562 (782 SE2d 464) (2016)
(emphasis omitted). Here, the dismissal/transfer order is not final because the transfer
is “the continuation of the same proceeding” against Hatcher. Id. at 563.
      In addition, the portion of the order dismissing the claim for an accounting of
the trust is not directly appealable because
      [i]n a case involving multiple parties or multiple claims, a decision
      adjudicating fewer than all the claims or the rights and liabilities of less
      than all the parties is not a final judgment. In such circumstances, there
      must be an express determination under OCGA § 9-11-54 (b) or there
      must be compliance with the interlocutory appeal requirements of
      OCGA § 5-6-34 (b).

Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385 SE2d 731) (1989)
(citations and punctuation omitted). The order awarding OCGA § 9-11-37 (d)
attorney fees as a sanction based on Hatcher’s failure to comply with discovery also
is not final since it does not dispose of the case. See Eidson v. Croutch, 337 Ga. App.
542, 544 (788 SE2d 129) (2016) (because the transfer order was a continuation of the
same proceeding and not final, the attorney fees order was not immediately
appealable); Cornelius v. Finley, 204 Ga. App. 299, 300 (418 SE2d 815) (1992).
      As we stated in our order dismissing Hatcher’s main appeal, an appeal of non-
final orders such as the ones in this case requires compliance with the interlocutory
appeal procedures of OCGA § 5-6-34 (b), which includes obtaining a certificate of
immediate review from the trial court. Stuart’s failure to follow the application
procedures required to seek an interlocutory appeal deprives us of jurisdiction to hear
this cross appeal. The above-captioned cross appeal is therefore DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/14/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.